DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 6/21/22, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17, the prior art of record does not teach or suggest a diffuser comprising a transmission layer, a diffusion layer for diffusing a light transmitted by a visible light source, wherein: the diffusion layer comprises a plurality of metal nanostructures; a longitudinal dimension corresponding to the largest dimension of the metal nanostructures extending along a longitudinal axis, and a transverse dimension taken along a transverse axis perpendicular to the longitudinal axis, the transverse dimension being less than the longitudinal dimension and being less than 650nm, the metal nanostructure are further distributed within the diffusion layer such that the longitudinal axes of at least two adjacent metal nanostructures are non-parallel, and the metal nanostructures comprise only metal element, in combination with the remaining features recited in the claims.
The prior art of Banin (US 2011/0299001 A1 of record) discloses a diffuser comprising a transmission layer, a diffusion layer for diffusing a light transmitted by a visible light source, wherein: the diffusion layer comprises a plurality of metal nanostructures; a longitudinal dimension corresponding to the largest dimension of the metal nanostructures extending along a longitudinal axis, and a transverse dimension taken along a transverse axis perpendicular to the longitudinal axis, the transverse dimension being less than the longitudinal dimension and being less than 650nm, the metal nanostructure are further distributed within the diffusion layer such that the longitudinal axes of at least two adjacent metal nanostructures are non-parallel (Banin, Figure 1; Figure 3; Paragraph 0025; Paragraph 0092). However, Banin fails to disclose that the metal nanostructure only comprises metal. Further, the structure of Banin does not allow a modification of the nanostructures, as a metal-only nanostructure would render the invention of Banin inoperable. The prior art of Dai (US 2013/0194671 A1 of record) discloses only metal nanostructures (Dai, Paragraph 0082). However, Dai fails to disclose nanostructures having different orientations and the specific claimed dimensions. The prior art of Sam (US 2018/0118960 A1) discloses the use of metal rods having different orientations and dimensions (Sam, Figure 1D). However, Sam also fails to disclose a diffusion property of the nanostructures and only metal material used for the nanostructures. The prior art of You (US 2020/0081294 A1) discloses the use of nanostructures to diffuse and emit light (Paragraph 0112) but fails to disclose nanostructures that are only made of metal and have different orientations with respect to one another.
Therefore, Claims 1 and 17 are allowed. Claims 2-16 and 18-20 are allowed by virtue of their dependence on the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871